Citation Nr: 0924744	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

2.  Whether a timely substantive appeal has been filed with 
respect to the claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision and a May 2003 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In a rating decision of September 1992, the RO denied 
entitlement to service connection for bilateral defective 
hearing, as well as for an acquired psychiatric disorder, to 
include PTSD.  The Veteran voiced no disagreement with that 
decision, which has now become final.  The Board notes that 
the September 2001 rating decision found that new and 
material evidence was submitted with respect to the claim for 
service connection for hearing loss of the left ear, but was 
not submitted with respect to the claim for service 
connection for hearing loss in the right ear.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  It is for this 
reason that the issue on the cover page reflects the new and 
material evidence question.

In correspondence received in December 2000, the Veteran 
sought to reopen his previously-denied claims of service 
connection for bilateral defective hearing, and an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder.  The hearing loss claims were denied in a September 
2001 decision, and the psychiatric disorder claim was denied 
in a February 2002 decision with notice being provided on 
March 7, 2002.  In August 2002, the Veteran, through his 
representative, filed a timely notice of disagreement.  The 
RO issued a Statement of the Case on both the hearing loss 
and psychiatric disorder issues in October 2002.  In December 
2002 the 

Veteran submitted additional medical evidence on his hearing 
loss claim, and the RO issued a Supplemental Statement of the 
Case in February 2003 on the hearing loss issues only.  The 
Veteran was advised that a substantive appeal had not yet 
been received on his hearing loss claim and that he had 60 
days to provide one.  He was also advised that the appellate 
period with regard to his psychiatric claim would expire on 
March 7, 2003.  A substantive appeal on all issues was 
received on March 21, 2003.  On May 27, 2003 the RO issued a 
letter to the Veteran and his representative that the 
substantive appeal was not timely received for the 
psychiatric disorder claim and that the appeal on that issue 
is closed.  The Veteran's representative timely filed 
argument which was construed in the November 2004 Board 
decision as a notice of disagreement concerning the 
timeliness of the substantive appeal.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2004 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In April 2005, the Veteran was afforded a decision review 
officer (DRO) hearing as required by the November 2004 Board 
remand.  A transcript of this hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral defective hearing is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  By rating decision dated in February 2002, the RO denied 
service connection for PTSD or any psychiatric disorder.  The 
Veteran was notified of the RO's action by letter dated March 
7, 2002.

2.  The Veteran filed a notice of disagreement with the 
denial of service connection for PTSD in August 2002.

3.  A Statement of the Case was issued by the RO on October 
31, 2002 on the issue of service connection for an acquired 
psychiatric disorder to include PTSD, with the cover letter 
providing instructions regarding the need to perfect the 
appeal and the time limit for doing such.

3.  An RO letter dated February 7, 2003 to the Veteran and 
his representative indicated that his appellate rights on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder would expire on March 7, 2003.  A 
substantive appeal form was attached to this notice.

4.  The RO did not receive any communication from the Veteran 
or his representative capable of being construed as a 
substantive appeal with the RO's actions until March 21, 
2003, more than 60 days following the issuance of the 
Statement of the Case, and more than one year following the 
March 7, 2002 notification letter.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal 
following the issuance of the October 2002 Statement of Case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the law, and not the 
evidence, is dispositive.  The United States Court of Appeals 
for Veterans Claims has held that where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

II. Analysis

The Veteran was afforded a DRO hearing during March 2005 with 
a subsequent Statement of the Case during September 2006.  
The Veteran's representative argues that the Veteran not 
receiving the requested DRO hearing prior to certification to 
the Board is a due process violation and negates the time 
frame for providing a substantive appeal to the Board.   

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2008).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or 
law in the determination, or determinations, being appealed.  
The Board will not presume that an appellant agrees with any 
statement of fact contained in a Statement of the Case or a 
Supplemental Statement of the Case which is not specifically 
contested.  38 C.F.R. § 20.202 (2008).

To be considered timely, the substantive appeal must be filed 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2008).  

The question in this case is whether the Veteran submitted a 
timely substantive appeal following the issuance of the 
Statement of the Case on October 31, 2002.  It is not 
disputed that the Veteran promptly submitted a notice of 
disagreement to the underlying rating decision.  In this 
regard, the Veteran was notified of the rating decision by 
letter dated March 7, 2002, and he submitted a notice of 
disagreement with these decisions in August 2002.  It is also 
not disputed that the Veteran's substantive appeal was 
received on March 21, 2003, after the appeals period expired.

As noted, the Veteran, through his representative, argues 
that the time periods prescribed in 38 C.F.R. § 20.302 do not 
apply if the RO neglects to provide the Veteran a DRO 
hearing.  In this case, the Veteran's representative filed a 
notice of disagreement in August 2002 requesting that a 
Statement of the Case be forward at the earliest possible 
date.  Following issuance of a letter describing the DRO 
process issued later that month, the Veteran's representative 
requested an informal conference be held.  The case was 
thereafter forwarded to the Boston RO in October 2002 as the 
Veteran had moved to their jurisdiction.  DRO de novo review 
was conducted and a Statement of the Case was issued in 
October 2002.  A substantive appeal was not received by March 
7, 2003.


While it is true that an informal conference was not held 
prior to issuance of the statement of the case, nothing 
contained in 38 C.F.R. § 20.302 indicates that the time 
period to file a substantive appeal is extended until after a 
DRO hearing or informal conference is conducted, nor does 
38 C.F.R. § 20.303 provide an automatic extension for such.  
Rather, an extension request must be made in writing prior to 
the expiration of the appellate time period.  No such 
extension was requested.  Moreover, the VA manual notes that 
informal conferences will be held at the discretion of the 
DRO.  M21-MR, Part I, Chapter 5, Section C 14(c).  

In light of the above, the Board finds that the Veteran's 
substantive appeal was received more than 60 days following 
the issuance of the Statement of the Case and more than one 
year following the March 7, 2002 notification letter.  
Furthermore, the record fails to demonstrate that any 
communication that could constitute a substantive appeal was 
received within the requisite time period, or that a request 
for extension to file the substantive appeal was filed prior 
to the expiration of the appeal period.  Indeed, the Veteran 
does not dispute that the substantive appeal was received 
past the March 7, 2003 deadline.  Here, the RO closed the 
appeal for failure to file a timely substantive appeal, and 
the Board concurs that no document constituting a substantive 
appeal was filed within the one year appeal period.  Thus, in 
this case, the Board concludes that the Veteran did not file 
a timely substantive appeal as prescribed by law following 
the issuance of the Statement of the Case.  Accordingly, the 
appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(affirming Board decision to dismiss appeal as untimely where 
veteran did not file timely substantive appeal and VA did not 
waive timely filing requirement).


ORDER

Inasmuch as a timely substantive appeal was not received 
pertaining to the issue of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD, the 
benefit sought on appeal is denied.




REMAND

With respect to the Veteran's claim concerning his hearing 
loss; the Board notes that the Veteran has indicated 
additional records from his time with the 94th Military 
Police Company of the U.S. Army Reserve from 1987 to 1988 
would provide support for his contentions.  The Board notes 
that the RO has attempted to obtain such records from the 
reserve unit to no avail.  However, the Veteran indicated in 
a VA Form 21-4138 in February 2006 that he had been advised 
by personnel in his former unit that all such records had 
been sent to St. Louis, ostensibly to the Records Management 
Center (RMC) or the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  The RO did not follow up on this 
information.  Thus, a request for his reserve records should 
be made to NPRC and/or the RMC. 

Accordingly, the case is REMANDED for the following action:

1.  Request all available records from the 
Veteran's time in the Army Reserve from 
the RMC and the NPRC in St. Louis.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental Statement of 
the Case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


